Citation Nr: 1505274	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic peripheral neuropathy.

3.  Entitlement to service connection for a psychiatric condition, to include depression and dysthymia.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had military service, classified as Active Duty for Training (ACDUTRA) from January 1980 to June 1980, with National Guard service thereafter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

Following the hearing, the case was remanded by the Board in April 2012.  There has been substantial compliance with the Board's remand directives such that no further action is necessary in this regard.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In addition to the paper claims file, there are paperless, electronic VA files associated with the Veteran.  With the exception of the December 2014 written brief (now added to the physical claims file), the paperless files do not include any documents pertinent to the issues on appeal.

The service connection claim for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  Diabetes mellitus was not manifested during ACDUTRA or otherwise during National Guard service, and there is no probative evidence indicating that any such disability is causally or etiologically related to such service.

3.  Diabetic peripheral neuropathy was not manifested during ACDUTRA or otherwise during National Guard service, and there is no probative evidence indicating that any such disability is causally or etiologically related to such service. 

4.  A psychiatric condition, to include depression and dysthymic disorder, was not manifested during ACDUTRA or National Guard service, and there is no probative evidence indicating that any such disorder is causally or etiologically related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for diabetic peripheral neuropathy are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a psychiatric condition, to include claimed as depression and dysthymic disorder are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in April 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's ACDUTRA and National Guard service treatment records (STRs) as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

During December 2010 hearing testimony, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits for diabetes and neuropathy.  There is no reason to believe that the SSA records contain any additional evidence or information not already found in the file; further, the Veteran did not suggest that the SSA records contain any indication of linkage between his service period and those conditions.  Accordingly, VA has no duty to request such records, as their existence and relevancy has not been established in this case.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his service connection claims for diabetes, diabetic peripheral neuropathy, or for a psychiatric condition; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein as: (1) the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to diabetes, diabetic peripheral neuropathy, or to a psychiatric condition, (2) post-service evidence reflects that complaints, treatment and diagnosis of diabetes, diabetic peripheral neuropathy, or to a psychiatric condition was initially shown many years after the Veteran's service with no reports of service onset; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed diabetes, diabetic peripheral neuropathy, or to a psychiatric condition to service, nor has he himself provided any competent opinion in this regard.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the claim. 

With respect to the 2010 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge (VLJ) who presided over that hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the 2010 hearing, the Veterans Law Judge identified the issues on appeal.  In addition, information was solicited regarding the Veteran's conditions and why he believed these to be service-related.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.   The judge who conducted that hearing suggested the submission of additional evidence, which was subsequently added to the file without a waiver, necessitating review of this evidence by the Agency of Original Jurisdiction (AOJ) pursuant to an April 2012 Board remand.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the service connection claims on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ conducting that hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(1). 

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, but not for disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

A. Diabetes Mellitus and Diabetic Peripheral Neuropathy

The Veteran filed original service connection claims for diabetes and diabetic neuropathy January 2009, indicating that these conditions began in 2005.  ACDUTRA and National Guard medical records are entirely negative for clinical indications or diagnoses of diabetes or peripheral neuropathy.

Private medical records from Monticello Medical dated from 2002 to 2010 include an October 2003 entry noting newly diagnosed diabetes.  A January 2004 entry included assessments of diabetes and diabetic neuropathy.

Private medical records of November 2005 document that the Veteran was hospitalized for uncontrolled Type 2 diabetes mellitus.  The discharge summary reveals that the Veteran also had severe diabetic neuropathy.  Subsequent records document continued symptoms and treatment for diabetes and peripheral neuropathy.  None of the clinical records relating to diabetes and peripheral neuropathy contain any information indicating or suggesting that the diabetes or peripheral neuropathy had their onset in service or within the first post-service year, or are otherwise etiologically related to service.  

The Veteran provided testimony at a Board video conference hearing held in December 2010.  He stated that diabetes had been initially diagnosed in 2004 and indicated that he had no diabetic problems prior to that (p. 18).  He indicated that he did experience symptoms such as fatigue and thirst during service, and also reported having symptoms of tingling and numbness of the feet.  

Analysis

After reviewing the evidence pertaining to the claims, the Board concludes that service connection diabetes and diabetic peripheral neuropathy is not warranted. 

Both diabetes and diabetic peripheral neuropathy are shown to be diagnosed in 2003 and 2004.  ACDUTRA and National Guard records entirely negative for any recordation of complaints, treatment, clinical findings, or diagnosis relating to diabetes and diabetic peripheral neuropathy.  The file does not otherwise contain any clinical indications of diabetes or peripheral neuropathy until 2003, about 23 years after the Veteran's service.  With regard to the long evidentiary gap of more than 20 years between ACDUTRA and the earliest post-service clinical findings of diabetes and diabetic neuropathy, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis). 

The critical issue in this case is whether the Veteran's currently manifested diabetes and diabetic peripheral neuropathy are related to any incident of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board notes that the Veteran's lay accounts of having symptoms of fatigue, thirst and tingling feet during service, and finds such account both competent and credible.  However, those symptoms are not unique to diabetes and diabetic neuropathy and can be indicators of numerous medical conditions, or can simply represent acute symptoms in their own right.  Accordingly, this lay account does not amount to probative evidence of in-service diabetic symptomatology or incurrence.  Further, the Board notes that clinical records dated from 2002 forward fail to include any such recorded history.  

Further, there has been no competent evidence or opinion presented for the record which establishes or even suggests that an etiological relationship exists between the currently claimed and manifested diabetes and diabetic peripheral neuropathy and service.  Private medical records dated from 2002 forward represent the only evidence on file even reflecting that the Veteran has these conditions, and none of those records reference symptomatology dating to service or service-related etiology of that condition.  To the extent that the Veteran himself asserts he suffers from diabetes and diabetic neuropathy which is service-related, the Board does not question the Veteran's sincerity in his belief that his currently claimed conditions are etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of a diabetes and diabetic neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 ) (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore are of no probative value in this case. 

The Board finds that the preponderance of the evidence is against the Veteran's service connection claims for diabetes and diabetic peripheral neuropathy, and that, therefore, the claims must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. Psychiatric Condition

In January 2009, the Veteran filed an original service connection claim for depression, indicating that this condition began in 2006 and was treated in 2009.  ACDUTRA and National Guard medical records are entirely negative for clinical indications or diagnoses of a psychiatric nature, to include depression.

Private medical records from a sleep disorder center reflect that the Veteran was seen in July 20006 for primary complaints of leg and arm pain and weakness.  During the course of the evaluation, the Veteran complained of depression with reduced energy and appetite.  On mental status examination it was noted that depression was present.  The assessments included dysthymia.  When seen in February 2007, it was again noted that depression was present and dysthymia continued to be assessed.

The Veteran provided testimony at a Board video conference hearing held in December 2010.  The Veteran indicated that he first noticed he was depressed years previously.  He stated that he had problems with depression during service, and noted being sent to speech school.  The transcript shows that the Veteran reported not seeking treatment after service for depression, until he began being treated for diabetes, but talked to a chaplain once during service about it.   

Analysis

After reviewing the evidence pertaining to the claim, the Board concludes that service connection a psychiatric disorder, to include depression and dysthymia, is not warranted.  Dysthymia was shown as a diagnosis in records of 2006 and 2007, and not prior or subsequent thereto.  Even so, the Board accepts the diagnosis as evidence of current disability.

ACDUTRA and National Guard records entirely negative for any recordation of complaints, treatment, clinical findings, or diagnosis of a psychiatric nature.  As noted, the file does not otherwise contain any clinical indications of depression until 2006, more than 25 years after the Veteran's ACDUTRA period.  With regard to the long evidentiary gap of more than 20 years between ACDUTRA and the earliest post-service clinical findings of a psychiatric condition, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis). 

The critical issue in this case is whether the Veteran's currently manifested dysthymic disorder is related to any incident of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board acknowledges the Veteran's lay accounts of having symptoms of depression, discussed with a chaplain on one occasion during ACDUTRA, and finds such account both competent and credible.  However, the Board did not seek treatment for depression on any occasion during ACDUTRA or his National Guard service, and symptoms of depression were not again mentioned by the Veteran until many years thereafter.  As such, given the lack of any indication of recurring symptoms of depression or suggestions of continuity and chronicity of symptoms in and since ACDUTRA, the Board must conclude that the lay symptoms of depression described by the Veteran to have arisen during ACDUTRA were acute, and resolved, without requiring treatment or warranting a clinical diagnosis.  

Further, there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between the currently claimed and manifested dysthymic disorder and service.  Private medical records dated from 2006 forward represent the only evidence on file even reflecting that the Veteran has this condition, and none of those records reference symptomatology dating to service or service-related etiology of that condition.  To the extent that the Veteran himself asserts he suffers from a psychiatric condition claimed as depression, the Board does not question the Veteran's sincerity in his belief that his currently claimed conditions are etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of a clinical diagnosis of dysthymia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore are of no probative value in this case. 

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim a psychiatric disorder, to include depression and dysthymic disorder, and that, therefore, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for diabetic peripheral neuropathy is denied.

Entitlement to service connection for a psychiatric condition, to include depression and dysthymia, is denied.


REMAND

The issue of entitlement to service connection for sleep apnea remains pending in appellate status.  A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2014).

A diagnosis of obstructive sleep apnea was made at a private sleep disorder center in July 2006.  In hearing testimony presented in December 2010, the Veteran stated that during ACDUTRA, he experienced symptoms included sleeplessness, fatigue and snoring.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted which comprehensively addresses the sleep apnea issue.  Based on the evidence currently on file which includes a current diagnosis of sleep apnea and lay reports of symptoms during ACDUTRA that could be possibly associated with sleep apnea, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to this service connection claim, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his sleep apnea.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records that have not already been associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran must be afforded a VA examination in order to address the nature and etiology of his currently claimed obstructive sleep apnea.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted and the Veteran's pertinent lay history should be recorded.  

(a) The examiner is asked to confirm the diagnosis of obstructive sleep apnea (initially made in 2006).  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and reconcile his or her finding with the remainder of the evidence of record.  

(b) The examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that sleep apnea was incurred or first manifested during the Veteran's period of ACDUTRA extending from January to June 1980.  The examiner should address the more general question of whether it is at least as likely as not that sleep apnea is otherwise etiologically related to the Veteran's period of ACDUTRA (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service - in this regard he has provided lay accounts of symptoms of sleeplessness, fatigue and snoring during ACDUTRA).  

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim for sleep apnea should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


